DISSENTING OPINION
Donlon, Judge:
There appears to be a continuing difference of opinion in this division as to the jurisdiction of the court in a protest proceeding, such as this, which challenges the validity of the appraisement on which the collector relied in making his liquidation. Earlier, the difference of opinion was expressed in J. V. Whitaker, etc. v. United States, 43 Cust. Ct. 437, Abstract 63621.
A protest may, of course, meet the requirements of section 514, even though it is not drawn with technical precision, provided it clearly shows the grounds of the protest. Here, we have a letter of April 7, 1955, which refers, so explicitly as practically to constitute incorporation by reference, to a prior letter (January 5, 1955) from plaintiff to the collector. My colleagues find that the letter of April 7, 1955, is a protest. I concur.
It is not entirely clear whether they find that the letter of January 5, 1955, is an appeal to reappraisement. I find that it is.
As in the case of the protest, the appeal to reappraisement (letter of January 5, 1955) is a layman’s document, not technically drafted. As in the case of the protest, this lack of technical precision is not a fatal defect. Indeed, the statute affords greater latitude for inexactness in appeals to reappraisement, than is afforded in protests. It is not even required that an appeal to reappraisement shall state the grounds on which appraisement is challenged.
Concurring with my colleagues that the letter of April 7, 1955, is a protest, I find that the protest raises the issue that there was still pending, at the time of liquidation, the issue as to appraisement raised by plaintiff’s letter of January 5, 1955.
*477I do not deem it necessary that the protest shall pray, with technical precision, that the court shall comply with section 2636 of the Judicial Code.
Here, the protest, in language that is not susceptible of misunderstanding, raises the issue that the valuation issue, which was raised in the letter of January 5, 1955, had not been disposed of at the time of liquidation. Defendant does not challenge the fact that this appeal was pending, undecided. The letter of January 5, 1955, asked reconsideration of valuation. That constitutes an appeal to reappraisment. The liquidation, therefore, is void, and we should proceed as section 2636, supra, directs us to proceed.
The purpose of the Customs Administrative Act of 1938, of which section 2636(d) of the Judicial Code is a part, was to simplify customs administration. One such simplification was the elimination of the multiplicity of actions in such cases as this, by giving to this court continuing jurisdiction in a protest proceeding to resolve a value issue, such as is here presented.
The appraisment was invalid, because an appeal was pending. The liquidation is void. The matter should be remanded to a single judge, sitting in reap-praisement, to determine value.